Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Double Patenting 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321[Times New Roman font/0x38] may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 25-33 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14, of U.S. Patent No. 10, 697903. Each of the limitation set forth in the claims of the instant application is defined in the claims of the patent. 
As an example consider claim 25, of current application, compared to claim 1, of patent application, it disclose:



25. A method of combining an image of a threat and an image of an article, the method comprising: acquiring a first image representative of an article examined via radiation; acquiring a second image representative of a threat; identifying one or more regions of the first image, wherein the one or more regions comprise one or more of: one or more object regions corresponding to one or more objects, and one or more void regions corresponding to one or more voids; obtaining a first selection region of the first image at which to insert a threat;
1. A method of combining an image of a threat and an image of an article, the method comprising: acquiring a first image representative of an article examined via a radiation imaging system; acquiring a second image representative of a threat; identifying one or more regions of the first image, wherein the one or more regions comprise one or more of: one or more object regions corresponding to one or more objects, and one or more void regions corresponding to one or more voids; obtaining a first selection region of the first image at which to insert a threat;
merging the second image with a portion of the first image that is within the first selection region, the merging comprising combining a first property of the first image with a second property of the second image; and obtaining a merged image that is representative of the article including the threat.

overlaying the second image with a portion of the first image that is within the first selection region, the overlaying comprising: obtaining a superimposed image by superimposing the second image over at least the portion of the first image that is within the first selection region; converting the superimposed image to the projection domain; and filtering the superimposed image in the projection domain, 



           Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the features of the current application are covered in the patented parent application. The parent application has “more specific scope” for the claim (compared to current application).
            The other claims have similar correspondence to the patent application.


Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following analysis is based on the 2019 revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg.50). See MPEP 2106.04(a)(2)(II),


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, MPEP 2106(I).
           Claim 25 is rejected under 35 U.S.C. 101 abstract idea, while the claims recite a series of steps or acts to be performed, “acquiring a first image representative of an article”, “acquiring a second image representative of a threat”, “identifying one or more regions of the first image”, “obtaining a first selection region of the first image”, “obtaining a merged image that is representative of the article including the threat”.
Consequently, the identified additional element taken into consideration individually or in combination of the steps performed fails to amount of significantly more than the abstract idea above, they are recited at a high level of generality and are conventional, well known and routine. 
2106.04(a)(2)(II).
The recited steps could be implemented by the user or an operator “mental activity”, because acquiring image, without any specific way to implement the function. It does not show that it is solving any problem in the field of technology. The claim as a whole is an abstract idea.   
           

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 25-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Besson (U.S. Pub No: 2013/0343515 A1).  
           Regarding claim 25, Besson discloses a method of combining an image of a threat and an image of an article (object), the method comprising (see page 1, paragraph, [0001] the present application relates to the field of X-ray imaging. It finds particular relevance to projection and computed tomography (CT) imaging systems such as utilized in medical, “security”, industrial and/or other applications. Also page 2, paragraph, [0019] in one embodiment, image data acquired from the low-dose, initial examination may be combined with historical image (second image), data of the object (article), to reduce artifacts in an image resulting from the low-dose examination, for example. By way of example, image data from an examination performed several years ago may be combined with image data produced from the low-dose examination (e.g., which provides information regarding the present orientation of the object relative to an support article supporting the object) to reduce artifacts in an image produced from the low-dose examination. Further, by co-registering and/or combining historical image data with the image data from the low-dose examination, the object may be exposed to an even lower dose of low-dose X-ray radiation relative to the low-dose applied if the image data from the low-dose examination is not combined with historical image data. Finally page 4, paragraph, [0036] as another example of a more automated identification process, the ROI processing component 202 may be configured to receive the first image (e.g., from the image generator 124 and/or from the terminal 126) and may be configured to examine/scan the first image to identify a region-of-
           acquiring a first image representative of an article examined via radiation; acquiring a second image representative of a threat (see page 2, paragraph, [0019] in one embodiment, image data acquired from the low-dose, initial examination may be combined with historical image (second image or threat), data of the object to reduce artifacts in an image resulting from the low-dose examination, for example. By way of example, image data from an examination performed several years ago may be combined with image data produced from the low-dose examination (e.g., which provides information regarding the present orientation of the object relative to an support article supporting the object) to reduce artifacts in an image produced from the low-dose examination. Further, by co-registering and/or combining historical image data with the image data from the low-dose examination, the object may be exposed to an even lower dose of low-dose X-ray radiation relative to the low-dose applied if the image data from the low-dose examination is not combined with historical image data. Also page 2, paragraph, [0021] FIG. 1 is an illustration of an example environment 100 comprising a computed tomography (CT) system that may be configured to generate images representative of an object 102 (e.g., baggage, patient, etc.) or aspect(s) thereof under examination and to dynamically adjust one or more X-ray acquisition parameters as a function of an identified region-of-interest in an image produced during the examination.
           Also page 4, paragraph, [0036] as another example of a more automated identification process, the ROI processing component 202 may be configured to receive the first image (e.g., from the image generator 124 and/or from the terminal 126) and may be configured to examine/scan the first image to identify a region-of-interest. By way of example, the ROI 
           identifying one or more regions of the first image, wherein the one or more regions comprise one or more of: one or more object regions corresponding to one or more objects, and one or more void regions corresponding to one or more voids (see page 5, paragraph, [0040] the first image, indicative of data acquired during a first portion of the examination, is typically utilized to determine the orientation/position of the object under examination relative to the imaging system and/or a support article supporting the object and to identify a region-of-interest, for example. As such, the first image may not be considered a diagnostic-quality image, and the dose of radiation applied to the object during the first portion of the examination may be different than (e.g., less than) the dose of radiation applied to the object during a second portion of the examination from which a diagnostic-quality image may be produced, for example. It may be appreciated that the lower the dose of radiation, the more difficult it typically is to reconstruct an image void of substantial artifacts. As such, as illustrated in FIG. 3, an image generator 300 (e.g., 124 in FIG. 1) may be configured to combine image data acquired from the first portion of the examination (e.g., real-time information related to the orientation of the object and/or aspects 
           obtaining a first selection region of the first image at which to insert a threat; merging the second image with a portion of the first image that is within the first selection region, the merging comprising combining a first property of the first image with a second property of the second image; and obtaining a merged image that is representative of the article including the threat (see above, also page 5, paragraph, [0043] by way of example, the co-registration 
           Regarding claim 26, Besson discloses the method of claim 25, further comprising: processing the first image in the projection domain to obtain the first property; and processing the second image in the projection domain to obtain the second property (see page 5, paragraphs, [0041-0043] as illustrated, the component block diagram of the example image generator 300 comprises a domain converter 302 configured to convert data from a projection domain to an 
           Regarding claim 27, Besson discloses the method of claim 26, wherein processing the first image in the projection domain to obtain the first property comprises: processing the portion of the first image that is within the first selection region to obtain the first property (see above, also page 5, paragraphs, [0041-0042] the component block diagram of the example image generator 300 comprises a domain converter 302 configured to convert data from a projection domain to an image domain using domain conversion techniques (e.g., back projection, tomosynthesis reconstruction, interative reconstruction, etc.). More particularly, with respect to the first portion of the examination, the domain converter 302 may be configured to convert data acquired during the first portion of the examination into image data representative of the object under examination. Given that the first portion of the examination may expose the object to a dosage of radiation insufficient to produce a diagnostic image, the physics of X-ray imaging under limited irradiation may lead to artifacts in the image that reduce visibility in the image (e.g., such that some objects represented in the first image may appear smeared or otherwise difficult to discern). In some embodiments (e.g., to improve the image quality of an image produced from 
           Regarding claim 28, Besson discloses the method of claim 26, wherein processing the first image in the projection domain to obtain the first property comprises: processing the first image to obtain projection data that corresponds to the first image; and processing the projection data to obtain the first property (see claim 25, also page 5, paragraphs, [0041-0042] the component block diagram of the example image generator 300 comprises a domain converter 302 configured to convert data from a projection domain to an image domain using domain conversion techniques (e.g., back projection, tomosynthesis reconstruction, interative reconstruction, etc.). More particularly, with respect to the first portion of the examination, the domain converter 302 may be configured to convert data acquired during the first portion of the examination into image data representative of the object under examination. Given that the first portion of the examination may expose the object to a dosage of radiation insufficient to produce a diagnostic image, the physics of X-ray imaging under limited irradiation may lead to artifacts in the image that reduce visibility in the image (e.g., such that some objects represented in the first image may appear smeared or otherwise difficult to discern). In some embodiments (e.g., to improve the image quality of an image produced from information acquired during the first portion of the examination and/or to provide for exposing the object to an even lower dose of radiation during the first portion of the examination), the image generator 300 may comprise a co-registration component 304 configured to co-register the historical image data representative 
           Regarding claim 29, Besson discloses the method of claim 25, wherein combining the first property of the second image with the second property of the second image comprises: combining, in the projection domain, the first property of the first image with the second property of the second image (see page 2, paragraph, [0019] in one embodiment, image data acquired from the low-dose, initial examination may be combined with historical image data of the object to reduce artifacts in an image resulting from the low-dose examination, for example. By way of example, image data from an examination performed several years ago may be combined with image data produced from the low-dose examination (e.g., which provides information regarding the present orientation of the object relative to an support article supporting the object) to reduce artifacts in an image produced from the low-dose examination. Further, by co-registering and/or combining historical image data with the image data from the low-dose examination, the object may be exposed to an even lower dose of low-dose X-ray radiation relative to the low-dose applied if the image data from the low-dose examination is not combined with historical image data. Also page 5, paragraphs, [0040-0041] the first image, indicative of data acquired during a first portion of the examination, is typically utilized to determine the orientation/position of the object under examination relative to the imaging system and/or a support article supporting the object and to identify a region-of-interest, for example. As such, the first image may not be considered a diagnostic-quality image, and the dose of radiation applied to the object during the first portion of the examination may be different than (e.g., less than) the dose of radiation applied to the object during a second portion of the examination from which a diagnostic-quality image may be produced, for example. It may be appreciated that the 
           Regarding claim 30, Besson discloses the method of claim 25, wherein combining the first property of the first image with the second property of the second image comprises: combining a first image metric of the first image with a second image metric of the second image (see page 2, paragraph, [0019] in one embodiment, image data acquired from the low-dose, initial examination may be combined with historical image data of the object to reduce artifacts in an image resulting from the low-dose examination, for example. By way of example, image data from an examination performed several years ago may be combined with image data produced from the low-dose examination (e.g., which provides information regarding the present orientation of the object relative to an support article supporting the object) to reduce artifacts in an image produced from the low-dose examination. Further, by co-registering and/or combining historical image data with the image data from the low-dose examination, the object may be exposed to an even lower dose of low-dose X-ray radiation relative to the low-dose applied if the image data from the low-dose examination is not combined with historical image data. Also page 5, paragraph, [0040] the first image, indicative of data acquired during a first portion of the 
           Regarding claim 31, Besson discloses the method of claim 30, wherein the combining the first image metric of the first image with the second image metric of the second image comprises: combining a metric of the first image that is associated with density with a metric of the second image that is associated with density (page 6, paragraph, [0047] it may be appreciated that FIG. 4 and its accompanying description is merely intended to provide an example technique for identifying a region-of-interest. For example, in another embodiment, an automated process may be performed to identify one or more regions-of-interest of an object via a first image as described with respect to the ROI processing component 202 of FIG. 2. For example, object recognition techniques may be utilized to identify desired aspects of the object from the first image based upon shape, “density”, atomic properties, and/or other properties. In such an example, it may be unnecessary to display a region-of-interest window 404 as provided for in FIG. 4, for example, because the region-of-interest is automatically identified. Although, it one embodiment, a region-of-interest window 404 may be displayed to a user to confirm the automatic identification of a region-of-interest (e.g., the region-of-interest window 404 may overlay the automatically identified region-of-interest, and a user may be given the option to confirm the automatic identification and/or to reject the automatic identification (e.g., and to manually adjust, reposition, resize, etc. the window 404)). 

        Regarding claim 33, Besson discloses the method of claim 30, wherein the combining the first image metric of the first image with the second image metric of the second image comprises: combining a metric of the first image that is associated with one or more changes in energy levels over time with a metric of the second image that is associated with one or more changes in energy levels over time (see claim 1, also page 2, paragraph, [0020] the techniques and/or systems described herein may find applicability to both single-energy and multi-energy (e.g., dual-energy) X-ray imaging modalities. Moreover, such techniques and/or systems may apply to, among other things, integration-type imaging modalities (e.g., where charge is integrated over time) and photon counting-type imaging modalities (e.g., where the number of photons detected are individually counted and recorded), for example. It may also be appreciated that the foregoing features are merely example features intended to describe one embodiment of the systems/techniques described herein. Other features and/or embodiments may be realized in view of the following disclosure. Also page 3, paragraph, [0030] in the example environment 100, a controller 132 is operably coupled to the terminal 126. The controller 132 may be configured to control operations of the examination unit 108, the data acquisition component 

                                                       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
March 10, 2022